           Case 1:21-cv-00535-MAD-CFH Document 11 Filed 07/14/21 Page 1 of 3




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                         LITIGATION BUREAU


                                                   July 14, 2021

    Hon. Mae A. D’Agostino
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

    Re:     NYSCOPBA, et al. v. Cuomo, et al., USDC-NDNY No. 1:21-CV-535 (MAD/CFH)

    Dear Judge D’Agostino:

            This Office represents Governor Andrew M. Cuomo, in his official capacity, the State of

    New York, the New York State Department of Corrections and Community Supervision

    (“DOCCS), and Acting Commissioner of DOCCS Anthony J. Annucci, in his official capacity

    (collectively, “Defendants”) in the above-referenced case. Pursuant to ¶ 2(A)(i) of this Court’s

    Individual Rules and Practices, Defendants submit this pre-motion letter seeking the Court’s

    permission to move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

            NYSCOPBA, on behalf of its members, and individual DOCCS Correctional Officers,

    individually and on behalf of putative class members (collectively, “Plaintiffs”), bring this action

    pursuant to 42 U.S.C. § 1983 alleging the Defendants’ implementation and enforcement of the

    duly-enacted Humane Alternatives to Long-Term Solitary Confinement Act (“HALT Act”)

    violates Plaintiffs’ Fourteenth Amendment substantive due process rights. Specifically, Plaintiffs

    claim the Halt Act has “created extremely dangerous conditions in the workplace and/or increased

    the risk of harm to Plaintiffs.” Compl. ¶ 29. Plaintiffs seek declaratory and injunctive relief.

    Compl. ¶ 30. For the reasons outlined below, Plaintiffs’ substantive due process claims based on



                        THE CAPITOL, ALBANY, NY 12224-0341 ● PHONE (518) 776-2300 ● WWW.AG.NY.GOV
      Case 1:21-cv-00535-MAD-CFH Document 11 Filed 07/14/21 Page 2 of 3
Hon. Mae A. D’Agostino
July 14, 2021
Page 2 of 3

the assertion that Plaintiffs are being subjected to state-created dangers lack merit and should be

dismissed.

       Plaintiffs premise that they can state a claim based on allegations that Defendants violated

their substantive due process right to a “safe working environment” is constitutionally flawed.

That theory of constitutional liability has already been explicitly rejected by the Supreme Court

itself, and numerous other courts. See Collins v. Harker Heights, 503 U.S. 115, 125–29 (1992)

(rejecting as “unprecedented” the claim that the Due Process Clause “guarantee[d] municipal

employees a workplace that is free of unreasonable risks of harm”). See, e.g., Cruz v. N.Y. City

Hous. Auth., 2004 U.S. Dist. LEXIS 17793, 2004 WL 1970143, at *8 (S.D.N.Y. Sept. 3, 2004)

(quoting White v. Lemacks, 183 F.3d 1253, 1257 (11th Cir. 1999) (“consensual employment

agreements do ‘not entitle the employee to constitutional protection from workplace hazards’ even

if the government employee ‘risk[s] losing her job if she did not submit to unsafe job

conditions.’”); Robischung-Walsh v. Nassau County Police Dep't, 421 Fed. App’x. 38, 40 (2d Cir.

2011) (quoting Collins, 503 U.S. at 126 (1992) (“[s]ubstantive due process does not support

constitutional liability for claims based solely on a governmental entity’s alleged failure ‘to

provide its employees with a safe working environment.’”); Kaucher v. Cty. of Bucks, 455 F.3d

418, 430 (3d Cir. 2006) (“a failure to devote sufficient resources to establish a safe working

environment does not violate the Due Process Clause”); Walker v. Rowe, 791 F.2d 507, 510-11

(7th Cir. 1986) (“We therefore hold that the due process clause does not assure safe working

conditions for public employees.”).

       Plaintiffs’ allegations that Defendants exhibited a deliberate indifference to Plaintiffs’

safety do not save their substantive due process claims from dismissal. To be sure, the Supreme

Court has held that the government’s deliberate indifference to the care of persons in its custody
      Case 1:21-cv-00535-MAD-CFH Document 11 Filed 07/14/21 Page 3 of 3
Hon. Mae A. D’Agostino
July 14, 2021
Page 3 of 3

can shock the conscience for purposes of finding a substantive due process violation (see Lewis v.

County of Sacramento, 523 U.S. 833, 845 (1998)), but the Collins Court made clear that this

standard does not apply to persons in an employment relationship with the government. “Petitioner

cannot maintain . . . that the city deprived Collins of his liberty when it made, and he voluntarily

accepted, an offer of employment.” 503 U.S. at 849-50. The case of Corr. Officers’ Benevolent

Ass’n v. City of N.Y., No. 17 CV 2899, 2018 U.S. Dist. LEXIS 90457 (S.D.N.Y. May 30, 2018),

is instructive. Plaintiff Correction Officers’ Benevolent Association alleged a substantive due

process violation related to the implications to Correction Officer safety by a series of policies and

practices to reduce violence against inmates within city jails, including the discontinuation or

limitation of the use of punitive segregation. The Court found that “although the COs perform vital

work in an inherently dangerous environment, this attention to the safety of [New York City

Department of Correction’s] inmates, who themselves enjoy a special relationship with the City

entitling them to protection pursuant to the Due Process Clause, is exactly the type of competing

obligation that makes liability based on the deliberate indifference standard inappropriate.” Corr.

Officers’ Benevolent Ass’n, 2018 U.S. Dist. LEXIS 90457, at *14-15.

       For all of these reasons, and for several other valid reasons, Defendants respectfully request

permission to file a motion to dismiss.

                                                      Respectfully submitted,

                                                      Brian W. Matula
                                                      Brian W. Matula
                                                      Assistant Attorney General
                                                      (518) 776-2599
                                                      Brian.Matula@ag.ny.gov
